Citation Nr: 1037669	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The case was remanded for further development in June 2007.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review of the 
issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for asthma is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic psychiatric disorder did not onset in service and is 
not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
have not been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in December 2002, March 
2006, July 2007, and June 2009, and the claim was readjudicated 
in a March 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
obtained all available Social Security Administration (SSA) 
records, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
In this case, although the evidence includes current diagnoses, 
the evidence does not establish that the Veteran experienced a 
stressor in service and does not competently and probatively 
suggest the existence of a disability in service or from service 
to the present or suggest a link to service.  Thus, because not 
all of these conditions have been met with respect to the service 
connection issue decided herein, a VA examination with nexus 
opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

The Veteran contends that he has a psychiatric disorder as a 
result of service, to include as the result of the death of a 
friend and witnessing a helicopter crash in the Caribbean during 
service.  The Veteran has indicated that he first noticed the 
symptoms soon after separation and that he was then diagnosed 
several years later, after the symptoms had progressed to where 
he felt he needed treatment.  See, e.g., November 2004 hearing 
transcript.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  Where the claimed stressor 
is not related to combat, to include experience in a combat zone, 
the veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service medical evidence, which includes treatment records 
and a Medical Board report, do not reveal any findings or 
histories suggestive of a chronic psychiatric disorder.  

An August 1993 VA examination record also does not reveal any 
findings or histories, to include treatment or medication 
histories, suggestive of a chronic psychiatric disorder.  


In November 2001, the Veteran sought emergency treatment for a 
sudden onset of rapid heart rate with shortness of breath and 
lightheadedness.  The Veteran reported a history of similar 
symptoms which resolved after he stopped drinking caffeine.  The 
record indicates that the Veteran's past medical history was 
negative except for typical childhood illness and injuries, and 
it reveals that he was not on any current medication.  After 
examination, the Veteran was diagnosed with anxiety disorder.  
See November 2001 Decatur County General treatment summary.  

In January 2002, the veteran underwent a VA Gulf War examination.  
The examination record reflects the Veteran's history of 
"noticing" symptoms of anxiety in approximately 1993, while 
living in Alabama.  The Veteran reported that, at that time, he 
sought treatment for the anxiety and was diagnosed with an 
anxiety disorder and prescribed Buspar, which improved his 
symptoms.  The Veteran indicated that he then stopped receiving 
treatment until November 2001, when his symptoms "became 
somewhat more severe."  He reported that in November 2001, he 
was told he had an anxiety reaction and was again given 
prescription for his symptoms.  His indicated that his symptoms 
of anxiety recurred every two weeks since that time.  The 
examiner diagnosed the Veteran with an anxiety disorder.   

In July 2002, the Veteran reported a history of sometimes having 
depression/anxiety, which he attributed to having a family and 
not being able to work.  The Veteran reported that he worried a 
lot, had problems sleeping, and stopped doing the activities he 
most enjoyed.  The Veteran was diagnosed with depression.  
Subsequent VA treatment records reflect continued treatment for 
depression.  

In August 2002, the Veteran underwent a "consultative physical 
examination" in conjunction with his application for SSA 
disability benefits.  At that time, he reported a history of 
depression and nervousness.  He also reported that he had served 
in the Gulf War and that he had been diagnosed with posttraumatic 
stress disorder (PTSD).  The examiner diagnosed the Veteran with 
PTSD.  See May 2004 SSA decision.  

A consultative psychological evaluation was performed 
subsequently in August 2002.  At that time, the Veteran reported 
that he had filed a claim with VA for PTSD.  The Veteran also 
denied any treatment from a mental health professional prior to 
the date of the evaluation, however.  Examination revealed some 
generalized anxiety but no indication of severe mood disturbance.  
The examiner diagnosed the Veteran with generalized anxiety 
disorder-mild, rule out dependent personality disorder.  See May 
2004 SSA decision.  

In November 2004, the Veteran testified at a personal hearing at 
the RO.  The Veteran testified that he first noticed the symptoms 
of his depression "shortly" after coming home.  He reported 
that he was unable to sleep and felt withdrawn, and that the 
symptoms progressed until he felt he needed to seek treatment.  
He testified that it was a big adjustment to get used to life 
after the military.  He also testified that he had a lot to deal 
with during and after service, to include as a result of having a 
friend he served with, J.J., die while on leave while they were 
stationed in Norfolk and watching a helicopter crash into the 
ocean while he was in the Caribbean

After review of the evidence, the Board finds that service 
connection must be denied because the competent, probative 
evidence does not suggest that a psychiatric disorder onset in 
service or is causally related to service.  The service medical 
records are silent as to any complaints suggestive of a 
psychiatric disorder, and the first diagnosis of record dates 
more than 9 years after separation.  The long time lapse can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is 
competent to report the existence of symptoms suggestive of a 
psychiatric disorder from service to the present, the Veteran has 
failed to do so; rather, he has indicated that the symptoms onset 
after he separated from service.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Further, the Board finds that the evidence does not include 
competent, probative evidence linking a psychiatric disorder to 
service.  The Board acknowledges that the record includes an 
assessment of PTSD based on service.  However, it appears that 
the assessment is not based on clinical evaluation and 
consideration of the criteria delineated in the DSM-IV but solely 
on the Veteran's history of Gulf War Service and a prior 
diagnosis of PTSD.  The diagnosis is not supported by any 
rationale or even description of the stressor responsible for the 
Veteran's PTSD and there is no evidence of combat experience 
based on which a stressor could be presumed, and the diagnosis, 
which is made during a physical examination, was not corroborated 
during the subsequent psychological evaluation.  Based on the 
foregoing, the Board finds the diagnosis of PTSD has no probative 
value.  

Furthermore, even if the Board were to accept the diagnosis and 
assume it was based on the stressors of record, service 
connection would not be warranted as the record does not 
corroborate any reported stressors.  Initially, the Board notes 
that because the stressors are not alleged to be related to 
combat, the Veteran's service records or other corroborative 
evidence must substantiate or verify the claimed stressors.  

The record indicates that the Veteran has been asked to provide 
additional information which would allow the reported stressors 
to be verified.  See June 2009 RO letter.  The Veteran has not 
provided sufficiently detailed information, such as the 
approximate dates of the events or the names of people who could 
corroborate the events, which would allow VA to verify his 
stressors, however.  Without this information, it is impossible 
for VA to research the reported incidents through U. S. Army and 
Joint Services Records Research Center, which requires at a 
maximum a three month date range or the name of the deceased.  
Nevertheless, VA attempted to verify the stressors by contacting 
the Naval Personnel Casualty Assistance Division and by 
contacting the U.S. Army and Joint Services Record Research 
Center after determining the Veteran's dates of service in the 
Caribbean.  The research failed to turn up any evidence of the 
death of Petty Officer J.J. or the crash of a helicopter into the 
ocean, however.  See February 2010 Naval Personnel Casualty 
Assistance Division report; January and February 2010 U. S. Army 
and Joint Services Records Research Center report.  

In sum, the Board finds that the evidence of record does not 
provide any corroborative evidence for the reported stressors 
based on which PTSD, or any other psychiatric disorder, could be 
diagnosed.  Additionally, the evidence does not suggest a link 
between any currently diagnosed psychiatric disorder and service.  
In the absence of such evidence, service connection is not 
warranted, and the claim is denied.    


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

Further development is needed on the claim of service connection 
for asthma.  Review of the record indicates that a VA examination 
was conducted and an opinion obtained on this matter.  See July 
2009 VA examination record.  However, the Board finds that the 
examiner did not provide adequate rationale for her determination 
that the asthma did not onset in service, and did not adequately 
address whether the Veteran's asthma is causally related to 
service.  Specifically, the examiner did not comment on the 
notation in the March 1992 Medical Board report that there was a 
pending pulmonary consult to determine whether there was an 
asthmatic component to the Veteran's health problems.  There is 
no record of any pulmonary consult being conducted, but service 
connection is in effect for cholinergic urticaria.  

The examiner's opinion, as it currently stands, is incomplete.  
Thus, an addendum opinion, with sufficient rationale, should be 
obtained to determine if the Veteran's asthma onset in service or 
is related to service, to include his service-connected 
cholinergic urticaria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  Stegall, supra. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA 
treatment records.  Ask the Veteran whether 
there are any outstanding private medical 
records; all reported outstanding private 
treatment records should be requested.  

2.  Obtain a supplemental opinion from a 
competent medical professional as to 
whether it is at least as likely as not 
that the Veteran's asthma was incurred in 
service or is causally related to service, 
to include his service-connected 
cholinergic urticaria.  The examiner should 
acknowledge review of the claims file and 
should address the in-service complaints of 
shortness of breath and the Veteran's 
history of shortness of breath since August 
1991 and the March 1992 Medical Board 
report that raised a question as to whether 
there was an asthmatic component to the 
Veteran's health problems.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


